   Case 5:16-cv-01221-FJS-TWD Document 88 Filed 12/31/18 Page 1 of 2

                                                                     211 West Jefferson Street
                                                                     Syracuse, New York 13202
                                                                     Phone: (315) 474-2943
                                                                     Fax: (315) 474-0235
                                                                     www.sugarmanlaw.com




                                              December 31, 2018
                                              (via CM/ECF system)



Hon. Thérèse Wiley Dancks
U.S. Magistrate Judge
Northern District of New York
Federal Building and U.S. Courthouse
PO Box 7346
Syracuse, NY 13261


               RE:     Dixie, Smith & Talbert v. Antonacci, et al.
                       Case No.: 5:16-cv-01221 FJS-TWD
                       Our File: S10042


Dear Judge Dancks:

I am writing to you as an update and to comply with your request we report to you on the
progress/status of the above-captioned matter.

First I want to apologize. When I requested a little more time I failed to take into account
the Holiday season and that not only attorneys were taking time off to spend with their
families and to recharge, but also the clients were taking time off for the Holidays. This
has made communication very difficult. Therefore, the deadline of December 31, 2018 I
requested was a little too aggressive.

However, I am also pleased to advise you despite the above, that I have discussed the
matter will all counsel and we have made significant progress. The parties have all
exchanged proposals and we are closer to a resolution than probably we ever have been.
The communication lines are open, as you have instructed the parties.

We would therefore ask that a new report date be set for January 8, 2019. The parties
upon returning to work are going to meet with their respective clients and then an
attorney conference will be completed. We should know by this date whether the case
can be resolved.




                                              SERVICE BY FAX NOT ACCEPTED
      Case 5:16-cv-01221-FJS-TWD Document 88 Filed 12/31/18 Page 2 of 2

December 31, 2018
Page Two
___________________________

I appreciate the Court’s consideration in this matter.


                                              Respectfully,



                                              Paul V. Mullin
                                              Direct Dial: 315-362-8932
                                              pmullin@sugarmanlaw.com

PVM

cc:      All Counsel of Record
